                                                              United States Bankruptcy Court
                                                               Northern District of Alabama
In re:                                                                                                                 Case No. 21-70548-JHH
Robert Foster Deason, Jr.                                                                                              Chapter 7
Vickie Lynne Deason
       Debtors
                                                     CERTIFICATE OF NOTICE
District/off: 1126-7                                                  User: admin                                                                 Page 1 of 2
Date Rcvd: Jun 24, 2021                                               Form ID: 309A                                                             Total Noticed: 26
The following symbols are used throughout this certificate:
Symbol          Definition
+                Addresses marked '+' were corrected by inserting the ZIP, adding the last four digits to complete the zip +4, or replacing an incorrect ZIP. USPS
                 regulations require that automation-compatible mail display the correct ZIP.

++               Addresses marked '++' were redirected to the recipient's preferred mailing address pursuant to 11 U.S.C. 342(f)/Fed.R.Bank.P.2002(g)(4).


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on Jun 26, 2021:
Recip ID                   Recipient Name and Address
db/jdb                     Robert Foster Deason, Jr., Vickie Lynne Deason, 400 Birmingham Avenue, Jasper, AL 35501-3864
10689301              +    APCO Employees Credit Union, 750 17th Street North, Birmingham, AL 35203-2020
10689304              +    Apco Emps Credit Union, 750 17th Street North, Birmingham, AL 35203-2020
10689322              +    James Nadler, P.O. Box 52815, Atlanta, GA 30355-0815
10689323              +    Moxley & Associates, LLC, P.O. Box 4953, Montgomery, AL 36103-4953
10689324              +    SYNCHRONY BANK, C/O ALDRIDGE PITE HAAN, P.O. Box 52815, Atlanta, GA 30355-0815
10689314              +    Southern Kidney Care, P.O. Box 14009, Belfast, ME 04915-4031
10689320             ++    TOWER LOAN, P O BOX 320001, FLOWOOD MS 39232-0001 address filed with court:, Tower Loan, Attn: Bankruptcy, Po Box
                           320001, Flowood, MS 39232
10689321               +   W Alabma B&T, 509 First Avenue West, Reform, AL 35481-4602
10689302               +   Wintrust Mortgage, 9700 W Higgins Road, Suite 300, Des Plaines, IL 60018-4736
10689325               +   Zarzaur & Schwartz, PC, P.O. Box 11366, Birmingham, AL 35202-1366

TOTAL: 11

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
Electronic transmission includes sending notices via email (Email/text and Email/PDF), and electronic data interchange (EDI). Electronic transmission is in Eastern
Standard Time.
Recip ID                   Notice Type: Email Address                                   Date/Time                 Recipient Name and Address
aty                        Email/Text: vince@adamslawllc.com
                                                                                        Jun 24 2021 23:31:00      Vincent Lee Adams, Adams Law Group, LLC,
                                                                                                                  2100 SouthBridge Parkway, Suite 650,
                                                                                                                  Birmingham, AL 35209
tr                     + EDI: BRAMORGAN.COM
                                                                                        Jun 25 2021 03:18:00      Robert A. Morgan, Robert A. Morgan, Attorney at
                                                                                                                  Law, 1130 University Blvd, Suite B9, Box 632,
                                                                                                                  Tuscaloosa, AL 35401-0328
smg                    + Email/Text: bnc_notices_western@alnba.uscourts.gov
                                                                                        Jun 24 2021 23:34:00      Rachel L. Webber, Tuscaloosa BA, 2005
                                                                                                                  University Blvd, Room 1300, Tuscaloosa, AL
                                                                                                                  35401-1526
10689303               + EDI: FRAN.COM
                                                                                        Jun 25 2021 03:18:00      1st Franklin Financial, 2525 Highway 78 East,
                                                                                                                  Jasper, AL 35501-3433
10689306               + Email/Text: bk@avadiancu.com
                                                                                        Jun 24 2021 23:35:05      Avadian Credit Union, Attn: Bankruptcy, P.O.
                                                                                                                  Box 360287, Birmingham, AL 35236-0287
10689307               + EDI: CITICORP.COM
                                                                                        Jun 25 2021 03:13:00      CBNA, Attn: Centralized Bankruptcy, Po Box
                                                                                                                  790034, St. Louis, MO 63179-0034
10689309               + EDI: CITICORP.COM
                                                                                        Jun 25 2021 03:13:00      Citibank, N.A., Attn: Recovery/Centralized
                                                                                                                  Bankruptcy, Po Box 6217, Sioux Falls, SD
                                                                                                                  57117-6217
10689310               + EDI: CITICORP.COM
                                                                                        Jun 25 2021 03:13:00      Citibank/Sears, Citicorp Srvs/Centralized Bk Dept,
                                                                                                                  Po Box 790034, St. Louis, MO 63179-0034
10689311               + EDI: CITICORP.COM
                                                                                        Jun 25 2021 03:13:00      Citibank/The Home Depot, Citicorp Credit
                                                                                                                  Srvs/Centralized Bk dept, Po Box 790034, St
                                                                                                                  Louis, MO 63179-0034
10689312               + EDI: CRFRSTNA.COM




      Case 21-70548-JHH7                       Doc 9 Filed 06/26/21 Entered 06/26/21 23:38:14                                            Desc Imaged
                                                   Certificate of Notice Page 1 of 4
District/off: 1126-7                                               User: admin                                                            Page 2 of 2
Date Rcvd: Jun 24, 2021                                            Form ID: 309A                                                        Total Noticed: 26
                                                                                   Jun 25 2021 03:13:00     Credit First National Association, Attn:
                                                                                                            Bankruptcy, Po Box 81315, Cleveland, OH
                                                                                                            44181-0315
10689308                 EDI: JPMORGANCHASE
                                                                                   Jun 25 2021 03:13:00     Chase Card Services, Attn: Bankruptcy, Po Box
                                                                                                            15298, Wilmington, DE 19850
10689313              + Email/Text: bknotices@mbandw.com
                                                                                   Jun 24 2021 23:34:00     McCarthy, Burgess, & Wolff, 26000 Cannon
                                                                                                            Road, Bedford, OH 44146-1807
10689315              + EDI: RMSC.COM
                                                                                   Jun 25 2021 03:13:00     Synchrony Bank, Attn: Bankruptcy, Po Box
                                                                                                            965060, Orlando, FL 32896-5060
10689317              + EDI: RMSC.COM
                                                                                   Jun 25 2021 03:13:00     Synchrony Bank/Lowes, Attn: Bankruptcy, Po
                                                                                                            Box 965060, Orlando, FL 32896-5060
10689318              + EDI: RMSC.COM
                                                                                   Jun 25 2021 03:13:00     Synchrony Bank/Select Comfort, Attn: Bankruptcy
                                                                                                            Dept, Po Box 965060, Orlando, FL 32896-5060

TOTAL: 15


                                                    BYPASSED RECIPIENTS
The following addresses were not sent this bankruptcy notice due to an undeliverable address, *duplicate of an address listed above, *P duplicate of a
preferred address, or ## out of date forwarding orders with USPS.
Recip ID        Bypass Reason    Name and Address
10689305        *+               Apco Emps Credit Union, 750 17th Street North, Birmingham, AL 35203-2020
10689316        *+               Synchrony Bank, Attn: Bankruptcy, Po Box 965060, Orlando, FL 32896-5060
10689319        *+               Synchrony Bank/Select Comfort, Attn: Bankruptcy Dept, Po Box 965060, Orlando, FL 32896-5060

TOTAL: 0 Undeliverable, 3 Duplicate, 0 Out of date forwarding address


                                                   NOTICE CERTIFICATION
I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities
in the manner shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and
belief.

Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed .R. Bank. P.2002(a)(1), a notice containing the
complete Social Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains
the redacted SSN as required by the bankruptcy rules and the Judiciary's privacy policies.

Date: Jun 26, 2021                                        Signature:           /s/Joseph Speetjens




      Case 21-70548-JHH7                    Doc 9 Filed 06/26/21 Entered 06/26/21 23:38:14                                       Desc Imaged
                                                Certificate of Notice Page 2 of 4
Information to identify the case:
Debtor 1               Robert Foster Deason Jr.                                                  Social Security number or ITIN     xxx−xx−6612
                       First Name    Middle Name      Last Name                                  EIN _ _−_ _ _ _ _ _ _
Debtor 2               Vickie Lynne Deason                                                       Social Security number or ITIN     xxx−xx−2972
(Spouse, if filing)
                       First Name    Middle Name      Last Name                                  EIN   _ _−_ _ _ _ _ _ _
UNITED STATES BANKRUPTCY COURT                              NORTHERN DISTRICT OF
ALABAMA, WESTERN DIVISION                                                                        Date case filed for chapter 7 6/24/21
Case number:          21−70548−JHH7


Official Form 309A (For Individuals or Joint Debtors)
Notice of Chapter 7 Bankruptcy Case −− No Proof of Claim Deadline                                                                    10/20

For the debtors listed above, a case has been filed under chapter 7 of the Bankruptcy Code. An order for relief has
been entered.
This notice has important information about the case for creditors, debtors, and trustees, including information about
the meeting of creditors and deadlines. Read both pages carefully.

The filing of the case imposed an automatic stay against most collection activities. This means that creditors generally may not
take action to collect debts from the debtors or the debtors' property. For example, while the stay is in effect, creditors cannot
sue, garnish wages, assert a deficiency, repossess property, or otherwise try to collect from the debtors. Creditors cannot
demand repayment from debtors by mail, phone, or otherwise. Creditors who violate the stay can be required to pay actual and
punitive damages and attorney's fees. Under certain circumstances, the stay may be limited to 30 days or not exist at all,
although debtors can ask the court to extend or impose a stay.

The debtors are seeking a discharge. Creditors who assert that the debtors are not entitled to a discharge of any debts or who
want to have a particular debt excepted from discharge may be required to file a complaint in the bankruptcy clerk's office within
the deadlines specified in this notice. (See line 9 for more information.)

To protect your rights, consult an attorney. All documents filed in the case may be inspected at the bankruptcy clerk's office at
the address listed below or through PACER (Public Access to Court Electronic Records at https://pacer.uscourts.gov).

The staff of the bankruptcy clerk's office cannot give legal advice.

To help creditors correctly identify debtors, debtors submit full Social Security or Individual Taxpayer Identification
Numbers, which may appear on a version of this notice. However, the full numbers must not appear on any document
filed with the court.
Do not file this notice with any proof of claim or other filing in the case. Do not include more than the last four digits of
a Social Security or Individual Taxpayer Identification Number in any document, including attachments, that you file
with the court.
                                                       About Debtor 1:                                     About Debtor 2:

1.      Debtor's full name                             Robert Foster Deason Jr.                            Vickie Lynne Deason

2.      All other names used in the                                                                        fka Vickie Reno Deason
        last 8 years

3.     Address                                         400 Birmingham Avenue                               400 Birmingham Avenue
                                                       Jasper, AL 35501−3864                               Jasper, AL 35501−3864

4.     Debtor's attorney                               Vincent Lee Adams                                   Contact phone 205−414−7421
                                                       Adams Law Group, LLC
       Name and address                                2100 SouthBridge Parkway, Suite 650                 Email: vince@adamslawllc.com
                                                       Birmingham, AL 35209

5.     Bankruptcy trustee                              Robert A. Morgan                                    Contact phone 205−561−9310
                                                       Robert A. Morgan, Attorney at Law
       Name and address                                1130 University Blvd, Suite B9, Box 632
                                                       Tuscaloosa, AL 35401

6.     Bankruptcy clerk's office                       2005 University Blvd., Room 2300                    Hours open: 8:00 a.m. − 4:00 p.m.
                                                       Tuscaloosa, AL 35401                                Monday−Friday
       Documents in this case may be filed at
       this address. You may inspect all                                                                   Contact phone 205−561−1600
       records filed in this case at this office or                                                        Date: 6/24/21
       online at https://pacer.uscourts.gov.
                                                                                                               For more information, see page 2 >
Official Form 309A (For Individuals or Joint Debtors) Notice of Chapter 7 Bankruptcy Case −− No Proof of Claim Deadline                    page 1




 Case 21-70548-JHH7                         Doc 9 Filed 06/26/21 Entered 06/26/21 23:38:14                                       Desc Imaged
                                                Certificate of Notice Page 3 of 4
Debtor Robert Foster Deason Jr. and Vickie Lynne Deason                                                                  Case number 21−70548−JHH7




7. Meeting of creditors                       July 22, 2021 at 10:15 AM                                                  Telephone Conference:
    Debtors must attend the meeting to be                                                                                877−873−8017
    questioned under oath. In a joint case,   The meeting may be continued or adjourned to a later                       Access Code:
    both spouses must attend. Creditors       date. If so, the date will be on the court docket.                         9580327#
    may attend, but are not required to do
    so.
                                              DO NOT COME TO THE COURTHOUSE. This meeting
                                              will take place by telephone only until further notice. At
                                              least five minutes prior to the start of the meeting, dial the
                                              telephone number and enter the access code. There is
                                              no security code. Once connected, please mute your
                                              phone until the case is called and disconnect when
                                              notified your meeting is completed. You are encouraged
                                              to call from a landline if possible from a quiet location. Do
                                              not use a speaker function or place the call on hold.
                                              Debtor(s) is encouraged to contact your attorney prior to
                                              the meeting for more information.

8. Presumption of abuse                       The presumption of abuse does not arise.
    If the presumption of abuse arises, you
    may have the right to file a motion to
    dismiss the case under 11 U.S.C. §
    707(b). Debtors may rebut the
    presumption by showing special
    circumstances.


9. Deadlines                                  File by the deadline to object to discharge                                Filing deadline: 9/20/21
    The bankruptcy clerk's office must        or to challenge whether certain debts are
    receive these documents and any           dischargeable:
    required filing fee by the following
    deadlines.                                You must file a complaint:
                                               • if you assert that the debtor is not entitled to receive
                                                 a discharge of any debts under any of the subivisions of
                                                 11 U.S.C. § 727(a)(2) through (7),
                                                 or
                                              • if you want to have a debt excepted from discharge under
                                                 11 U.S.C § 523(a)(2), (4), or (6).
                                              You must file a motion:
                                              • if you assert that the discharge should be denied
                                                 under § 727(a)(8) or (9).


                                              Deadline to object to exemptions:                                          Filing deadline: 30 days after
                                              The law permits debtors to keep certain property as exempt. If you         the conclusion of the meeting of
                                              believe that the law does not authorize an exemption claimed, you          creditors
                                              may file an objection.


10. Proof of claim                            No property appears to be available to pay creditors. Therefore, please do not file a proof of claim now. If it
                                              later appears that assets are available to pay creditors, the clerk will send you another notice telling you that
    Please do not file a proof of claim       you may file a proof of claim and stating the deadline.
    unless you receive a notice to do so.


11. Creditors with a foreign                  If you are a creditor receiving a notice mailed to a foreign address, you may file a motion asking the court to
    address                                   extend the deadlines in this notice. Consult an attorney familiar with United States bankruptcy law if you
                                              have any questions about your rights in this case.


12. Exempt property                           The law allows debtors to keep certain property as exempt. Fully exempt property will not be sold and
                                              distributed to creditors. Debtors must file a list of property claimed as exempt. You may inspect that list at
                                              the bankruptcy clerk's office or online at https://pacer.uscourts.gov. If you believe that the law does not
                                              authorize an exemption that the debtors claim, you may file an objection. The bankruptcy clerk's office must
                                              receive the objection by the deadline to object to exemptions in line 9.
Official Form 309A (For Individuals or Joint Debtors) Notice of Chapter 7 Bankruptcy Case −− No Proof of Claim Deadline                                   page 2




 Case 21-70548-JHH7                         Doc 9 Filed 06/26/21 Entered 06/26/21 23:38:14                                              Desc Imaged
                                                Certificate of Notice Page 4 of 4
